TERM NOTE
 

$5,850,000.00
New York, New York
 
February 14, 2008

 
This Term Note (this “Note”) is executed and delivered under and pursuant to the
terms of that certain Revolving Credit, Term Loan and Security Agreement dated
as of the date hereof  (as amended, modified, supplemented or restated from time
to time, the “Loan Agreement”) by and among HYBROOK RESOURCES CORP. (to be
renamed BEST ENERGY SERVICES, INC.), a Nevada corporation (“Best”), BOB BEEMAN
DRILLING COMPANY, a Utah corporation (“BBD”) and BEST WELL SERVICE, INC., a
Kansas corporation (“BWS” and together with Best and BBD, each a “Borrower” and
jointly and severally, the “Borrowers”), PNC BANK, NATIONAL ASSOCIATION (“PNC”),
the various other financial institutions named therein or which hereafter become
a party thereto (together with PNC, collectively, the “Lenders”) and PNC as
agent for the Lenders (in such capacity, “Agent”).  Capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the Loan
Agreement.
 
FOR VALUE RECEIVED, Borrowers jointly and severally promise to pay to the order
of PNC BANK, NATIONAL ASSOCIATION (“PNC”) at Agent’s offices located at Two
Tower Center Boulevard, East Brunswick, New Jersey 08816, or at such other place
as the holder hereof may from time to time designate to Borrowing Agent in
writing:
 
(i) the principal sum of FIVE MILLION EIGHT HUNDRED FIFTY THOUSAND DOLLARS
($5,850,000.00), or if different from such amount, PNC’s Commitment Percentage
of the unpaid principal balance of the Term Loan as may be due and owing from
time to time under the Loan Agreement, payable in accordance with the provisions
of the Loan Agreement, subject to acceleration upon the occurrence of an Event
of Default under the Loan Agreement or earlier termination of the Loan Agreement
pursuant to the terms thereof; and
 
(ii) interest on the principal amount of this Note from time to time outstanding
payable at the applicable Term Loan Rate in accordance with the provisions of
the Loan Agreement.  Upon and after the occurrence of an Event of Default, and
during the continuation thereof, interest shall be payable at the applicable
Default Rate.  In no event, however, shall interest hereunder exceed the maximum
interest rate permitted by law.
 
This Note is one of the Term Notes referred to in the Loan Agreement and is
secured, inter alia, by the liens granted pursuant to the Loan Agreement and the
Other Documents, is entitled to the benefits of the Loan Agreement and the Other
Documents, and is subject to all of the agreements, terms and conditions therein
contained.
 
This Note is subject to mandatory prepayment and may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Loan Agreement.
 
If an Event of Default under Section 10.7 of the Loan Agreement shall occur,
then this Note shall immediately become due and payable, without notice,
together with attorneys’ fees if the collection hereof is placed in the hands of
an attorney to obtain or enforce payment hereof.  If any other Event of Default
shall occur under the Loan Agreement or any of the Other Documents which is not
cured within any applicable grace period, then this Note may, as provided in the
 

--------------------------------------------------------------------------------


 
Loan Agreement, be declared to be immediately due and payable, without notice,
together with attorneys’ fees, if the collection hereof is placed in the hands
of an attorney to obtain or enforce payment hereof.
 
This Note shall be governed by and construed in accordance with the laws of the
State of New York.
 

--------------------------------------------------------------------------------


 
Each Borrower expressly waives any presentment, demand, protest, notice of
protest, or notice of any kind except as expressly provided in the Loan
Agreement.
 

 
HYBROOK RESOURCES CORP.
 
to be renamed BEST ENERGY SERVICES, INC.)
     
By: /s/ Larry Hargrave
 
Name: Larry Hargrave
 
Title: CEO

 
 

 
BOB BEEMMAN DRILLING, COMPANY
      By: /s/ Larry Hargrave   Name: Larry Hargrave  
Title: President

 
 

  BEST WELL SERVICE, INC.    
 
By: /s/ Larry Hargrave
 
Name: Larry Hargrave
 
Title: President

 

--------------------------------------------------------------------------------


 

STATE OF TEXAS )   ) ss. COUNTY OF MONTGOMERY )

 
On this 12TH day of FEBRUARY, 2008, before me personally came LARRY HARGRAVE, to
me known, who, being by me duly sworn, did depose and say that s/he is the CEO
of HYBROOK RESOURCES CORP., the corporation described in and which executed the
foregoing instrument; and that s/he signed her/his name thereto by order of the
board of directors of said corporation.
 
/s/ Erin Krebs
Notary Public

 

STATE OF TEXAS )   ) ss. COUNTY OF MONTGOMERY )

 
On this 12TH day of FEBRUARY, 2008, before me personally came LARRY HARGRAVE, to
me known, who, being by me duly sworn, did depose and say that s/he is the
PRESIDENT of BOB BEEMAN DRILLING COMPANY, the corporation described in and which
executed the foregoing instrument; and that s/he signed her/his name thereto by
order of the board of directors of said corporation.
 
/s/ Erin Krebs
Notary Public

 

STATE OF TEXAS )   ) ss. COUNTY OF MONTGOMERY )

 
On this 12TH day of FEBRUARY, 2008, before me personally came LARRY HARGRAVE, to
me known, who, being by me duly sworn, did depose and say that s/he is the
PRESIDENT of BEST WELL SERVICE, INC., the corporation described in and which
executed the foregoing instrument; and that s/he signed her/his name thereto by
order of the board of directors of said corporation.
 
/s/ Erin Krebs
Notary Public